DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a polymeric material having at least one vacuum breaking zone configured to limit an amount of paper fibers pulled through the belt.”  It is not clear what characteristic or feature of the polymeric material constitutes the vacuum breaking zone configured as claimed.
Claim 18 recites the limitation “the papermaking belt with a pocket zone configured to form three dimensional structures in a paper web.” In Claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 and 19-22 depend form and inherit the indefiniteness of a rejected claim or rejected claims.

International Search Report
Sayers et al (US 2005/0280184), INTRINSIQ MATERIALS LTD (WO 2013/024297 A1), Suskind et al (US 4808467), Fernandes et al (US 2009/0205797) and Smart (US 4382987) were cited as a “X” and/or “Y” references in the International Search Report and Written Opinion for International Application PCT/US2015/064284, to which the instant application appears related although priority is not claimed.  
Sayers et al is used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 18-21 and 23 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sayers et al (US 2005/ 0282184) as evidenced by Zinniel et al (US 7236166).
Claims 1-4, 7, 9, 18 and 23: Sayers et al discloses a method of making a papermaking fabric (or belt) such as a forming fabric, press felt, dryer fabric, through air dryer (TAD) fabric (configured for use on a TAD papermaking machine) , hydroentanglement screen, transfer fabric, etc. (Abs; [0001]). In some embodiments, the fabric is formed by fused deposition modeling (FSD), a claimed 3-D printing technique, wherein a three dimensional fabric (three-dimensional because it has length, width and thickness) is formed by laying down layers of fluid material layer-by-layer stepwise (reads on laying down successive layers) in desired locations and are solidifying each as it is laid down ([0015]-[0018], [0021]).  Sayers et al discloses that the materials used include polymeric material such as polyesters, co-polyesters, poly-aramids, etc. ([0022], [0024], [0030]).  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select claimed polymeric materials to form the papermaking fabric with a reasonable expectation of success.
Sayers et al does not disclose at least one vacuum breaking zone or a pocket zone.  However, Sayers et al does disclose a three layered belt 20 comprising a planar upper grid layer 21 for paper formation, an intermediate layer comprising lands 22 extending in a cross machine direction (CMD), and a lower layer comprising an array of parallel machine direction (MD) lands 23. In some embodiments, the position of the CMD lands 22 straddles the holes in the paper formation grid layer 21 ([0054]-[0055], Figs 2 and 3). The structure described by Sayers et al is similar to the structures described in the instant Specification in Figs. 3A, 3B and 4, [0054]-[0055]). In such configuration, the holes in the paper formation grid layer 21 correspond to the claimed pocket zones (as described in the instant Specification and depicted as 210 in Fig. 4) and will function to form three dimensional structures in a paper web by vacuum applied to pull the paper web against the pocket zone or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the holes will function as claimed. The lands 22 and/or 23 at least partially block the holes in the paper formation grid layer 21, and thus limit an amount of paper fibers that are pulled through the pocket zone by an applied vacuum and correspond to the claimed at least one other layer with a vacuum breaking zone (as described in the instant Specification and depicted as 220 in Fig. 4) or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer will function as claimed. 
Claims 5-6: Sayers et al does not disclose the thickness of the successive layers of material deposited. However, commercial Fused Deposition Modeling machines deposit the modeling material in layers having a thickness ranging from about 180 micrometers to about 760 micrometers (see Zinniel et al, col 1, line 65 to col 2, line 4). The disclosed thickness values overlay or lie within the claimed ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form layers having a claimed thickness as a typical thickness well known in the art and used successfully by commercial machines.
Claim 19:The formation grid layer 21 of Sayers et al comprises a plurality of holes (pocket zones) at least partially blocked by the lands 22 and/or 23, as described above, thereby forming a plurality of vacuum breaking zones.
Claim 20: The lands 22 of Sayers et al at least partially underlay the holes in the paper formation grid 21, as described above, and also correspond to the at least one other layer with a valley pocket support zone that supports pockets formed in the pocket zone (as described in the instant Specification and depicted as 130 in Fig. 3A) or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer will function as claimed.
Claim 21: The layer of Sayers et al comprising lands 22 also corresponds to the claimed shear modulus control zone (as described in the instant Specification and depicted as 230 in Fig. 4) and will enhance shear deformation of the papermaking belt or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer will function as claimed.

Claims 8, 12-13, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al in view of Barrett et al (US 7493923).
The disclosure of Sayers et al is used as above. Sayers et al does not disclose that the polymers include claimed species, he caliper of the papermaking fabric, the permeability of the papermaking fabric, or the thickness of the portion of the fabric in the pocket zones.
Regarding Claim 8, Barrett et al discloses a double layer papermaking fabric comprising 50 to 750 pockets per square inch that is particularly suitable for forming or for through-air drying of a high bulk tissue or towel product (Abs; col 1, lines 13-16; col 3, lines 29-41).  Material for the yarns forming the fabric is polyethylene terephthalate that are heat stabilized to withstand the high temperatures to which the fabric will be exposed in a TAD environment (col 7, lines 27-31).
The art of Sayers et al, Barrett et al and the instant invention is analogous as pertaining to papermaking belts, such as a forming fabric, through air dryer (TAD) fabric, etc. and comprising pockets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form fabric of Sayers et al having the claimed air permeability and caliper for use as the forming fabric or TAD fabric as the fabric of Barrett et al for tissue and toweling with a reasonable expectation of success. It would also have been obvious to use a polyethylene terephthalate polymeric material that is heat stabilized to withstand the high temperatures to which the fabric is exposed in a TAD environment.
Regarding Claims 12-13, Barrett et al also discloses that the papermaking fabrics have a caliper of about 0.89 to 1.69 mm in some embodiments, and from about 0.46 to 1.02 mm in other embodiments (col 3, lines 23-27; col 7, lines 58-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form belt of Sayers et al in view of Barrett et al having the claimed caliper for use as a forming fabric or TAD fabric for tissue and toweling with a reasonable expectation of success.
Regarding Claims 16-17, Barrett et al further discloses that the fabrics have an air permeability in the range of 450 cfm (cubic feet per minute) to 1200 cfm in some embodiments, the lower permeabilities for sheet formation, and the upper permeabilities for TAD application (col 3, lines 8-10 and 35-37; col 7, lines 58-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form belt of Sayers et al in view of Barrett et al having a claimed permeability for use as a paper forming fabric or TAD fabric with a reasonable expectation of success.  Employing ASTM D737-96 for permeability measurement would have been obvious an industry standardized method.
Regarding Claim 22: Barett et al discloses that the pockets have a depth of about 0.1 mm to about 1.0 mm to impart unevenness to the fabric surface to create bulk in the sheet formed and conveyed thereon (Abs, col 2, lines 52-56).  Therefore, since the total caliper (thickness) of the fabric is about 0.89 to 1.69 mm, the thickness of the portion of the fabric in the pocket zones in some embodiments is less than 50% of the total thickness.  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to form pockets in the papermaking fabric of Sayers et al in view of Barrett et al such that the thickness of the fabric (which contains the vacuum breaking zone is less than 50% of the total thickness, with a reasonable expectation of success in imparting a desired unevenness to the fabric surface to create bulk in the sheet formed and conveyed thereon.

Claims 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al in view of Scherb et al (US 7744726).
The disclosure of Sayers et al is used as above. Sayers et al does not disclose the air permeability of the fabric or belt, the open area or the specifically claimed polymer species.
Scherb et al discloses a structured fabric for a twin wire ATMOS papermaking system for tissue and toweling (Abs; col 1, lines 14-34; col 3, lines 48-53). To provide suitable dewatering, the structured fabric has a permeability between approximately 100 cfm and approximately 1200 cfm, preferably between approximately 200 cfm and approximately 900 cfm, and an open area between approximately 10% and approximately 90% (col 3, lines 54-59; col 10, lines 26-38; col 11, lines 12-27). Scherb et al also discloses a belt press for the apparatus that comprises a permeable belt having a permeability between approximately 100 cfm and approximately 1200 cfm, most preferably between approximately 300 cfm and approximately 800 cfm, and an open area between approximately 1% and approximately 85% to provide suitable dewatering (col 4, lines 49-56; col 6, lines 35-44; col 9, lines 3-8 and 18-21). Due to the high moisture and heat in the ATMOS papermaking process, the permeable belt is made from hydrolysis-resistant materials, such as a PET (polyethylene terephthalate) (col 9, lines 33-40). The structured fabric also preferably utilizes hydrolysis and/or temperature resistant materials such as a PET (col 10, lines 39-47; col 11, lines 33-45).
The art of Sayers et al, Scherb et al and the instant invention is analogous as pertaining to papermaking belts, such as a forming fabric, press felt, dryer fabric, through air dryer (TAD) fabric, etc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form fabrics or belts of Sayers et al having the claimed air permeability and open area for use as the structured belt or permeable belt in a twin wire ATMOS papermaking system for tissue and toweling to provide suitable dewatering.  Employing ASTM D737-96 for permeability measurement would have been obvious an industry standardized method.  It would also have been obvious to use a polyethylene terephthalate polymeric material to form the belts to tolerate the high moisture and heat in the ATMOS papermaking process.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al in view of Rydin (US 7032625).
The disclosure of Sayers et al is used as above. Sayers et al does not disclose the width of the fabric or belt.
Rydin teaches that fabrics in modern papermaking machines have a width from 5 to over 55 feet (col 2, lines 59-60), corresponding to 60 inches to 660 inches, which significantly overlays the claimed width.
The art of Sayers et al, Rydin and the instant invention is analogous as pertaining to fabrics and belts used in papermaking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form fabrics or belts of Sayers et al in view of Rydin having a width as claimed as typical widths for fabrics and belts used in papermaking.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,099,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are directed to a method for making a three dimensional papermaking belt configured for use in forming, pressing, drying or molding of fibrous web, wherein the process comprises forming the belt by 3D printing of a polymeric material.  Claims 1, 4, 18-19 and 21-23 of the patent include all of the limitations of the current claims 1, 4, 18, 20-21 and 23 and also additional limitations, thus making them a species of the instant claims. The claims of the patent further recite the limitations as the remainder of the instant claims.  It would have been obvious to one of ordinary skill in the art to arrange the limitations of the patent claims so as to obtain the arrangement of limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748